Citation Nr: 1724821	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-27 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1993.  He died in August 2009.  The Appellant is his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2016 Board decision, this matter was remanded to afford the Appellant a hearing before a Veterans Law Judge (VLJ).  A video hearing was held in January 2017 before the undersigned VLJ, and a copy of the transcript has been associated with the claims file.  Accordingly, the Board finds there has been substantial compliance with the previous remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998)

The issue of reopening a claim for death pension benefits was filed by the Appellant in March 2016.  This claim is still pending before the RO undergoing additional development and has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Regarding the issue of entitlement to compensation under 38 U.S.C.A. § 1151, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Appellant's claim of entitlement to compensation under 38 U.S.C.A. § 1151 must be remanded to obtain additional evidentiary development to adequately address new theories of entitlement raised by the Appellant.

The Appellant filed a claim in November 2009 alleging that the VA medical staff were negligent in allowing the Veteran to use the bathroom unattended and that the fall he subsequently sustained contributed to his death.  A VA medical opinion was obtained to assess this theory.  However, at the January 2017 Board hearing, the Appellant, through her representative, also raised the question of whether the VA medical staff were negligent in performing a thoracotomy and decortication procedure on the Veteran in light of his morbid obesity, hypertension, and diabetes mellitus, and that this surgical procedure ultimately contributed to the Veteran's death.  

The Board finds that an addendum medical opinion is necessary to address the Appellant's contentions.  Further, the Board concludes that the informed consent forms signed by the Veteran prior to his surgical procedure must be obtained to determine the complications he was warned of prior to undergoing surgery.  As it stands, the claims file contains insufficient medical evidence to resolve the Appellant's claim under 38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all signed informed consent documentation/forms stemming from the Veteran's August 2009 hospitalization and surgical procedures performed at the Atlanta VA Medical Center. 

2.  Also, the claims file should be returned to the VA examiner who issued the July 2011 medical opinion for an addendum opinion.  If this examiner is no longer available, then the claims file must be forwarded to another appropriate VA medical professional.  After a complete review of the entire claims file, including this remand, the VA examiner is requested to opine on the following questions:

(a)  Was VA negligent in performing a thoracotomy and decortication procedure on the Veteran in light of his morbid obesity, hypertension, and diabetes mellitus?  In other words, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider in recommending the surgery be done?

(b) As for the surgical procedure itself, was there any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in how the surgery was performed?

(c) If the answer to either (a) or (b) is that there was an element of fault on VA's part, then is it at least as likely as not (50 percent probability or greater) that the thoracotomy and decortication procedure performed on the Veteran caused his death?

The VA examiner must specifically address the Appellant's contention, as articulated in the January 2017 Board hearing, that VA medical staff were negligent in performing the thoracotomy and decortication procedure in light of the Veteran's documented history of morbid obesity, hypertension, and diabetes mellitus.  The examiner is requested to discuss whether the VA medical staff exercised the degree of care that would be expected of reasonable healthcare professionals in performing the thoracotomy and decortication procedure.  The examiner must also comment on whether it was appropriate for VA medical staff to proceed with surgery in light of the Veteran's known cardiovascular risk factors.  A complete rationale for all opinions expressed should be provided. 

3.  Thereafter, the AOJ should readjudicate the issue.  If the benefit sought is not granted, the Appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




